 SPENGLER-LOOMIS MFG.Co.243It has been found that by interrogating its employees as to their union member-ship and otherwise, the Respondent Company has interfered with, restrained, andcoerced its employees in violation of Section 8 (a) (1) of the Act. It will berecommended that it cease and desist therefrom.On the basis of the above findings of fact and upon the entire record in the case,Imake the following :CONCLUSIONS OF LAW1.Utah Construction Company, in its operations, is engaged in trade, traffic,and commerce among the several States, within the meaning of Section 2 (6) and(7) of the Act.2.United Brotherhood of Carpenters and Joiners of America, Local No. 1498and Local No. 184, AFL, and International Association of Machinists are labororganizations within the meaning of Section 2 (5) of the Act.3.By entering into the collective bargaining agreements of June 1, 1948, andAugust 12, 1949, containing unlawful union-security provisions involving discrim-ination in the hire and tenure of employees because of their union membershipand activities, and by assenting to such unlawful provisions, the RespondentCompany, has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (3) of the Act.4.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent Company, hasengaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.5.By discriminating in regard to the hire and tenure of employment of John A.Olsen, because of his union membership and activities, the Respondent Companyhas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (3) and (1) of the Act.6.By attempting to cause and causing the Respondent Company to enter intoa collective bargaining agreement with unlawful union-security provisions UnitedBrotherhood of Carpenters and Joiners of America, Local No. 1498 and Local No.184, AFL, have engaged in and are engaging in unfair labor practices within themeaning of Section 8 (b) (2) of the Act.7.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.SPENGLER-Loomis MFG. Co.andUNITEDAUTOMOBILE,AIRCRAFT ANDAGRICULTURAL IMPLEMENT WORKERS OF AMERICA,(UAW-CIO),PETITIONER.Case No. 13-RC-1732.July 17, 1951Supplemental Decision and OrderOn April 11, 1951, pursuant to the Board's Decision and Directionof Election herein, dated March 13, 1951,1 an election by secret ballotwas conducted under the direction and supervision of the RegionalDirector for the Thirteenth Region, among a unit composed generallyof all production and maintenance employees at the Employer's Rock-'Not reported in printed volumes ofBoard decisions.95 NLRB No. 39.961974-52-vol. 95-17 244-DECISIONS OF NATIONAL LABOR RELATIONS BOARDford, -Illinois,. plant.Upon completion of the election, a tally, ofballots was furnished the parties:The tally shows that, of the 14a,valid votes counted, 70 were for, and 73 against, the Petitioner.Therewas no challenged or void ballots.On April 13,1951, the Petitioner filed objections to conduct affectingthe results of the election. In accordance with the Rules and Regula-tions of the Board, the Regional Director conducted an investigation,and, on May 17, 1951, issued and served upon the parties his report onobjections.In his report the Regional Director found that the Em-ployer .engaged in activities reasonably calculated to interfere with,.and raising substantial and material issues with respect to the conductof, the election, and recommended that the objections be sustained andthe election set aside.The Employer timely filed exceptions to theRegional Director's report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Murdock, and Styles].The Regional Director's recommendations that the election be setaside are based essentially on the following findings : The petitionherein was filed on January 9, 1951, and on January 30, the initialjoint conference on the petition was conducted.By letter datedJanuary 31, the Employer advised its employees that it had been ap-proached by unions desiring to represent the employees, and that itfelt "that we can best solve our mutual problems by working directlywith each other without outsiders."The letter further stated thatthe Employer would be asking the employees for advice in its con-tinued efforts to improve working. conditions and indicated that meet-ings would be held to discuss the employees' feelings toward theEmployer as a place to work.Commencing about the end of February,2 the Employer's plantmanager held a series of conferences in his office with groups of 5 to 20employees during working hours. In opening the conferences, hestated that apparently some employees were dissatisfied and the pur-pose of the meetings was to ascertain the causes of dissatisfaction.Various complaints were then voiced by the employees concerningsuch matters as wages, foremen, and physical working conditions.Atthe-close of each conference, the plant manager repeated the principalmatters raised and again indicated that it was his purpose to find outthe causes of dissatisfaction.Thereafter, the plant manager time studied the piece rates to whichemployees had objected and made "several" adjustments of inequities.He further initiated action to improve toilet facilities and to provideadditional smoking areas and time clocks, had lighting adjusted, andhad replaced a foreman about whom complaints had been made.2 The hearing in this casewas held on February 15. SPENGLER-LOOMIS MFG. CO.245Following this action, the plant manager held another series of con-ferences similar to those previously conducted .3He opened theseconferences by remarking that:In our last meeting you raised several questions about in-equities and other matters relating to your work.As I told you1,would, I have checked into these alleged inequities and.com-plaints. and where I found''your- complaints justified I madeadjustments.He then reviewed the complaints and explained what had beendone.He also outlined the Employer's benefits and policies, explain-ing in connection with vacations, that there would be a change invacation policy in line, as he stated, with the Employer's policy of eachyear adding "fringe benefits." 4 In addition, he announced a 10 centincrease in the guaranteed minimum rate.5 Subsequently, by letterdated April 9, the plant manager thanked the employees for takingpart in the conferences and for their suggestions, stating that "Eachof the items presented by you has been acted upon in the same con-structive spirit as it was presented.".The Regional Director found that the granting of benefits by theEmployer was not pursuant to a preileterlllitied schedule or pattern,that these benefits were not anticipated by the employees, and thatthe relationship between the benefits and the election was not atemporal coincidence.He concluded that, under the circumstances,the conduct of the Employer, in eliciting from the employees theircomplaints and attempting to satisfy such complaints by grantingbenefits and changing various employment conditions, was motivatedby the desire to influence the determination of representatives.Hefurther concluded, as already mentioned, that such conduct wasreasonably calculated to interfere with the election and recommendedthat the election be set aside.The Employer excepts to the Regional Director's findings andrecommendations principally on the grounds that : (1) The reportis based on an inadequate investigation; (2) the changes in employ-ment conditions conformed generally with previously establishedEmployer policy and practice; (3). the letters .and conferences wereprotected by Section 8 (c) of the Act; and (4) the Regional Director's8The Regional Director. fixed the second meetings as having occurred on or aboutApril 1.The Employer, in his exceptions, alleges that the first meetings were heldbetween February6 andFebruary 16, and the second between March 14 and March 20.The differences in dates,. in our opinion, are without controlling significance in this case.4Under the previous vacation practice,. enrployees who had worked from 1 to 5 yearswere paid for 40 hours of average earnings, and those with service of 5 or more yearsreceived SO hours of average earnings.Under the new policy, the payments were 40 hoursfor 1 year's service, with an increase of 10 hours each year up through 5 years ; 90 hoursfor employees with 10 years' service ; and 100 hours for employees serving 15 years.6 Increases in the minimum and piece rates had last been made on September 25, 1950,Thrre had been no previousincreases in piece rates for over 10 years. 246DECISIONS OF NATIONAL. LABOR RELATIONS BOARDfindings do not warrant setting aside the election.We find thesecontentions to be without merit.As to the adequacy of the investigation, the RegionalDirector's.findings were based mainly on information supplied by the plant.manager, and the Employer. has, failed to adduce any persuasive evi-de'nee that the investigation was, incomplete.6With respect to the contention that the adjustments generally weremade pursuant to established practices, it is significant that thechanges were made after the complaints were elicited at thefirst meet-ings.Moreover, the plant manager, except in connection with vaca-tions, clearly indicated both at the secondseriesof conferences _andin his letter of April 9 that the adjustments resulted from the` com-plaints voiced at the first meetings.And even as to vacations, thechanges appear "to be more substantial than mere "fringe"increasescontemplated by the Employer's stated policy?Furthermore, it isuncontroverted that certain changes, such as the replacement of theforeman and the increase in minimum rates, were not pursuant to anypredetermined plan .sAs to the applicability of Section 8 (c) of the Act, the Board hasrepeatedly held that the announcement of benefits is without theprotection of this section of the Act.'Finally, contrary to the Employer's contention that the facts areinsufficient to warrant. setting aside the election, we find, upon theentire record, that the granting of benefits by the Employerwas timed'in connection with the pending election and improperly affected theresults of the election 10Accordingly, we adopt theRegional Direc-tbrs' recommendations and shall set aside the election.We will directa new election at such time as the Regional Director advises theBoard that the circumstances permit a free choice amongthe employees'herein concerned.OrderIT IS HEREBY ORDEREDthat the election held on April 11,1951, amongthe employees of Spengler-Loomis Mfg. Co., Rockford, Illinois, be,and it hereby. is, set aside.William R. Whittaker Company, Ltd.,94 NLRB 1151.while the Employer asserts-that the increased vacation benefits became effective inSeptember 1950,it is not denied that such benefits were announced at the second meetings.8The Employer's contention,in its exceptions,that the increase in guaranteed miminumrates is insubstantial because it affected only a few employees is rejected.U. S. RubberCo. (Scottsville Plant),86 NLRB 3.8 See e.g.,Direct Laboratories,Inc.,94 NLRB 380.18'Cf.Direct Laboratories,Inc., supra,andLake Superior District Power Company.S8 NLRB 1496. The cases cited by the Employer,namelyEisner Grocery Company,93 NLRB 1614,andUnited Screw & Bolt Corporation,91 NLRB 916, are clearly dis-tinguishable on their facts.